DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 07/27/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Claim Objections
Claims 1-2, 4-5, 8-12, 13, 15-17, 19-20, and 22-23 is/are objected to because of the following informalities:  
Claim 1, line 2, “a pair of arcuate legs” should read “a first pair of arcuate legs”, line 9 “arcuate legs” should read “a second pair of arcuate legs”. Line 13 “of forward flange” should read “of a forward flange”.
Claim 2, line 3 “of thumb press” should read “of the thumb press”.
Claim 4 line 3-4 “the pair of legs position” should read “the pair of legs are positioned”.
Claim 5 “the pair of arcuate legs” should read “the second pair of arcuate legs”. 
Claim 8 “the pair of arcuate legs” should read “the second pair of arcuate legs”. 
Claims 8-12 “wherein wherein” should read “wherein”.
Claim 12 should have one period. 
Claim 13 “the pair of arcuate legs” should read “the first pair of arcuate legs”. 
Claim 15 “the pair of arcuate legs” should read “the first pair of arcuate legs”. 
Claim 16 “the pair of arcuate legs” should read “the first pair of arcuate legs”. 
Claim 17 “the pair of arcuate legs” should read “the first pair of arcuate legs”. 
Claim 19 “wherein The” should read “wherein the”. 
Claim 20 “wherein The” should read “wherein the” and “at rearward surface” should read “at the rearward surface”. 
Claim 22 “a clip having a pair of arcuate legs” should read “a clip having a first pair of arcuate legs” and “a first end of the extension spine and having arcuate legs” should read “a first end of the extension spine and having a second pair of arcuate legs”. 
Claim 23 “the pair of legs positioned” should read “the pair of legs are positioned”, and “that matches at least the width of the rib” should read “the gap is wider than the rib”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In the interest of compact prosecution Examiner will apply art to the claims as best understood.
Dependent claims inherit the deficiencies of parent claims.
Claim 1 recites “the forward surface”. There is a lack of antecedent basis for this limitation within the claim.
Claim 1 recites “an axial direction” on line 15. This renders the claim indefinite as it is unclear if this is the same as or different than the recitation of the same in claim 1 line 5.
Claim 2 recites “at least one leg” on line 3. This renders the claim indefinite as it is unclear if this is the same as or different than the previous recitation in claim 2.
Claim 2 recites “the forward surface of thumb press”. There is insufficient antecedent basis for “the forward surface” in the claim.
Claim 12 recites “wherein the extension spine has at most one accessory handle that extends away from the center at its middle part and it has width of at most the edges of inner surface of upper opening of the clip”. This renders the claim indefinite as one of ordinary skill in the art would not be reasonable apprised of the meets and bounds of this limitation. It is further unclear which component’s width is being limited (the extension spine, the accessory handle, or its middle part). It is further unclear how “width of at most the edges of inner surface of upper opening of the clip” should be 
Claim 17 recites “barrel handle”. There is insufficient antecedent basis within the claim for this limitation within the claim.
Claim 19 recites “the rearward surface of the clip” and “the width”. There is insufficient antecedent basis for these limitations within the claim.
Claim 19 recites “have inner surface matches at least the width of syringe lip”. This renders the claim indefinite as the meets and bounds of the claim would not be sufficiently clear to one of ordinary skill in the art. It is unclear what element within the claim is having its width limited. In the interest of compact prosecution Examiner will interpret the limitation to mean “the clip has a pair of hooks in the rearward surface of the clip, and a width of an inner surface of the pair of hooks is at least as wide as the syringe lip”.
Claim 22 recites “a thumb press” and “a plunger rod” on line 17, and “a hub” on line 20. These render the claim indefinite as it is unclear if these are the same as or different than the recitations of the same in claim 22.
Claim 23 recites “pair of legs”. There is insufficient antecedent basis for this limitation within the claim.
Claim 24 
Claim 24 recites “the width”, “the forward surface”, and “barrel handle”. There is insufficient antecedent basis for these limitations within the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 “recites the pair of arcuate legs of the claim for a closed circle” this fails to include all the limitation of claim 13 from which it depends. Specifically “the pair of arcuate legs……in an inclusive range of 180 degrees through 320 degrees”. Claim 17 inherits this deficiency due to its dependency. Claim 20 recites “the clip has at least one hook”. This fails to further limit claim 19 from which it depends as claim 19 has “pair of hooks in the rearward surface”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 12-15, and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerney (US 2005/0215956) in view of Fulk et al (US 5,814,023).
In regards to claim 1:

    PNG
    media_image1.png
    484
    432
    media_image1.png
    Greyscale

An adapter for single-handed operation of a syringe (Fig. 1), the adapter comprising: a clip having a pair of arcuate legs that straddle at least half of an outer diameter of a barrel of a syringe (See annotated Fig. 3 above, distal pair of elements 72 and 68), the clip having an upper opening (Fig. 3 element 58); and an integrated structure including an extension spine that extends in an axial direction outside of the barrel of the syringe (Fig. 3 element 38), the extension spine have a cross-sectional shape that matches at least a portion of an internal surface of the upper opening of the clip such that the extension spine is slidable within the upper opening of the clip (Fig. 3 element 38 fitting in element 58. Cross-section shape considered to match at least a portion as it is a square in a rectangular hole), a forward flange disposed at a first end of the extension spine (Fig. 3 element 32), and a support that that is disposed on an opposite end of the extension spine and is positioned adjacent to a thumb press of a plunger rod of the syringe (Fig. 1 element 40 positioned adjacent to thumb press element 28), wherein when a force is applied to the forward surface of forward flange in a direction that the plunger is withdrawn from the barrel of the syringe, the force moves 
Nerney does not appear to explicitly teach the arcuate legs on the forward flange as claimed. Fulk teaches, a forward flange disposed at a first end of the extension spine and having arcuate legs that straddle at least half of the outer diameter of the barrel of the syringe (Figs. 4-5 and 7, elements 35 and 48).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the forward flange taught by Nerney to have the cross-sectional arcuate shape taught by Fulk. This would have been a matter of design choice as merely changing the shape is considered to be within the level of one of ordinary skill in the art. See MPEP 2144.04(IV)(B). This would have been further motivated by Fulk (Col 4:19-46 “The beads 48 also prevent lifting of the cylinder past the beads until they are again spread over center.”). Preventing the syringe barrel from moving relative to the forward flange would reduce practitioner manual fatigue.

In regards to claims 2:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.

    PNG
    media_image2.png
    227
    309
    media_image2.png
    Greyscale

Nerney teaches, wherein the support has at least one leg that extends away from the extension spine toward the plunger rod of the syringe (See Annotated Fig. 3 above), and a rear surface of at least one leg is positioned against the forward surface of thumb press of the plunger rod of the syringe (Fig. 7 element 44. Rear surface of element 44 forms element 50 which hoses the thumb press and thus would be positioned against the forward surface of the thumb press).

In regards to claim 3:
The adapter of Claim 2, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches, wherein the support includes another leg that extends away from the extension spine toward the plunger rod of the syringe such the at least one leg and another leg form a pair of legs (See Annotated Fig. 3 above).

In regards to claim 4:
The adapter of Claim 3, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney discloses the claimed invention except for wherein a cross-section of the support is substantially a Pi-shape with a gap between the pair of legs, a width of the gap is set to match a width of a rib on the plunger rod of the syringe, the pair of legs positioned to straddle the rib on the plunger rod of the syringe. It would have been an obvious matter of design choice to change the cross-sectional shape of the support to be a pi-shape with a gap, since such a modification would have involved a mere change in shape. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144. Examiner considers this merely a design choice and change in shape as the picking the shape of the support does not critically alter the function of the support. The critical function of the claimed support is also taught by Nerney as described in the parent claim rejections above.
	
In regards to claim 5:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly disclose the specific range claimed. Fulk teaches, wherein the pair of arcuate legs of the forward flange extend around the outer surface of the barrel of the syringe in an inclusive range of 180 degrees through 320 degrees (Fig. 7 elements 35 and 48. Col 4:19-46 “As simply shown in FIG. 7, about 225 degrees of the circular recess 35 is plastic material and about 135 degrees is open. This provides for thin, inwardly-directed flexible edges” (emphasis added)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the forward flange taught by Nerney to have the cross-sectional arcuate shape taught by Fulk. This would have been motivated by Fulk (Col 4:19-46 

In regards to claim 6:
The adapter of Claim 5, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly disclose the specific range claimed. Fulk teaches, wherein the inclusive range is 180 degrees through 270 degrees (Fig. 7 elements 35 and 48. Col 4:19-46 “As simply shown in FIG. 7, about 225 degrees of the circular recess 35 is plastic material and about 135 degrees is open. This provides for thin, inwardly-directed flexible edges” (emphasis added)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the forward flange taught by Nerney to have the cross-sectional arcuate shape taught by Fulk. This would have been motivated by Fulk (Col 4:19-46 “This provides for thin, inwardly-directed flexible edges … …The beads 48 also prevent lifting of the cylinder past the beads until they are again spread over center.” ). Preventing the syringe barrel from moving relative to the forward flange would reduce practitioner manual fatigue.

In regards to claim 7
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches, wherein the forward flange comprises plastic material (Fig. 3 element 30, Para. 42 “The novel apparatus is retrofit onto a conventional syringe and enables single-handed operation thereof. It is depicted in solid lines and is denoted 30 as a whole” and Para. 47 “Adaptor 30 is made of a flexible and resilient material, such as a plastic, so that slot 56 temporarily widens as barrel 18 approaches opening 54”.).

In regards to claim 12:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.

    PNG
    media_image3.png
    460
    564
    media_image3.png
    Greyscale

Nerney teaches, wherein the extension spine has at most one accessory handle that extends away from center at its middle part (Nerney teaches no accessory handles. The limitation as claimed recites “at most” which includes 1 or 0.) and it has width of at most the edges of inner surface of upper opening of the clip (Fig. 3 element 38 is sized to fit within element 58. Annotated Fig. 3 above has a representation of axis upon it. Examiner is considering the width along the axis labeled Y. Z axis not shown would be along the longitudinal length of element 38).

In regards to claim 13
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly disclose the specific range claimed. Fulk teaches, wherein the pair of arcuate legs of the clip extend around the outer surface of the barrel of the syringe in an inclusive range of 180 degrees through 320 degrees (Fig. 7 elements 35 and 48. Col 4:19-46 “As simply shown in FIG. 7, about 225 degrees of the circular recess 35 is plastic material and about 135 degrees is open. This provides for thin, inwardly-directed flexible edges” (emphasis added)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the arcuate legs of the clip taught by Nerney to have the cross-sectional arcuate shape taught by Fulk. This would have been motivated by Fulk (Col 4:19-46 “This provides for thin, inwardly-directed flexible edges … …The beads 48 also prevent lifting of the cylinder past the beads until they are again spread over center.” ). Preventing the syringe barrel from moving relative to the forward flange would reduce practitioner manual fatigue.

In regards to claim 14:
The adapter of Claim 13, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly disclose the specific range claimed. Fulk teaches, wherein the inclusive range is 180 degrees through 270 degrees (Fig. 7 elements 35 and 48. Col 4:19-46 “As simply shown in FIG. 7, about 225 degrees of the 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the arcuate legs of the clip taught by Nerney to have the cross-sectional arcuate shape taught by Fulk. This would have been motivated by Fulk (Col 4:19-46 “This provides for thin, inwardly-directed flexible edges … …The beads 48 also prevent lifting of the cylinder past the beads until they are again spread over center.” ). Preventing the syringe barrel from moving relative to the forward flange would reduce practitioner manual fatigue.

In regards to claim 15:
The adapter of Claim 13, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches, wherein the arcuate legs of the clip are configured to clip around the outer surface of the barrel of the syringe (Para. 47 “a vertically extending slot 56 that slideably receives barrel 18 when guide 52 is snap fit thereonto”).
In regards to claim 18:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches, wherein the clip comprises plastic material (Fig. 3 element 30, Para. 42 “The novel apparatus is retrofit onto a conventional syringe and enables single-handed operation thereof. It is depicted in solid lines and is denoted 30 as a 

In regards to claim 19:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.

    PNG
    media_image1.png
    484
    432
    media_image1.png
    Greyscale

Nerney teaches, wherein the clip has pair of hooks in the rearward surface of the clip and have inner surface matches at least the width syringe lip (See annotated Fig. 3 above. Inner surface is considered to match at least the width of the syringe lip due to Figs. 1 and 2 element 26 width in relation to the width of the inner surface).

In regards to claim 20:
The adapter of Claim 19, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches, wherein the clip has at least one hook at rearward surface of the clip (See annotated Fig. 3 above with reference to first and second hooks).

In regards to claim 21:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches, wherein the upper opening of the clip has inner walls that at least partially extend over a widest portion of a cross-section of the extension spine (Fig. 3 walls of element 58).

In regards to claim 22:

    PNG
    media_image1.png
    484
    432
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    272
    407
    media_image4.png
    Greyscale

A
Nerney does not appear to explicitly teach the arcuate legs on the forward flange as claimed. Fulk teaches, a forward flange disposed at a first end of the extension spine and having arcuate legs that straddle at least half of the outer diameter of the barrel of the syringe (Figs. 4-5 and 7, elements 35 and 48).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the forward flange taught by Nerney to have the cross-sectional arcuate shape taught by Fulk. This would have been a matter of design choice as merely changing the shape is considered to be within the level of one of ordinary skill in the art. See MPEP 2144.04(IV)(B). This would have been further motivated by Fulk (Col 4:19-46 “The beads 48 also prevent lifting of the cylinder past the beads until they are again spread over center.”). Preventing the syringe barrel from moving relative to the forward flange would reduce practitioner manual fatigue.

In regards to claim 23:
The syringe assembly of Claim 22, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches wherein the plunger rod comprises a rib (Fig. 1 element 20).
Nerney discloses the claimed invention except for and the support has a cross-section that is substantially a Pi-shape with a gap between pair of legs that matches at least the width of the rib on the plunger rod, the pair of legs positioned to straddle the rib on the plunger rod of the syringe. It would have been an obvious matter of design choice to change the cross-sectional shape of the support to be a pi-shape with a gap, since such a modification would have involved a mere change in shape. This change is 

In regards to claim 24:
The syringe assembly of Claim 22, taught by Nerney in view of Fulk as described in parent claim rejection above.

    PNG
    media_image5.png
    272
    407
    media_image5.png
    Greyscale

Nerney teaches, wherein the syringe barrel comprises a lip (Figs. 1 and 2 element 26), and the clip has a hook, the hook has a length that matches at least the width of the lip on the rear end of barrel, the hook positioned to hold the clip on the forward surface of barrel handle (See annotated Fig. 1 above. The length dimension considered is emphasized between the two arrows. Hook considered positioned to hold the clip and having the length to match at least the width of the lip as it is depicted holding the clip).

In regards to claim 25:
The syringe assembly of Claim 22, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney teaches, wherein the upper opening of the clip has inner walls that at least partially extend over a widest portion of a cross-section of the extension spine (Fig. 3 walls of element 58).
Claim(s) 8-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerney (US 2005/0215956) in view of Fulk et al (US 5,814,023), further in view of Tartaglia (US 4,484,915).
In regards to claim 8:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.

    PNG
    media_image6.png
    253
    441
    media_image6.png
    Greyscale

Nerney does not appear to explicitly teach the shape of the arcuate legs as claimed. Tartaglia teaches, wherein the pair of arcuate legs of the forward flange form a 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the forward flange taught by Nerney to have arcuate legs forming a closed ring as taught by Tartaglia. This would have been a matter of design choice as merely changing the shape is considered to be within the level of one of ordinary skill in the art. See MPEP 2144.04(IV)(B). This would have been further motivated by preventing the syringe barrel from moving relative to the forward flange, and thereby reducing practitioner manual fatigue while using the syringe with adapter.
In regards to claim 9:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly teach the finger wings as claimed. Tartaglia teaches, wherein the forward flange includes two finger-wings that extend radially away from a center of the forward flange (Figs. 1 and 2 elements 30 considered the finger wings, See annotated Fig. 2 above).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the forward flange taught by Nerney to include the finger-wings taught by Tartaglia. This would have been motivated by increasing the surface area, and thus gripping surface, of the forward flange.

In regards to claim 10:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly teach the finger wings as claimed. Tartaglia teaches, wherein the forward flange includes at least single finger-wing that extends radially away from a center of the forward flange (Figs. 1 and 2 elements 30 considered the finger wings, See annotated Fig. 2 above).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the forward flange taught by Nerney to include the finger-wings taught by Tartaglia. This would have been motivated by increasing the surface area, and thus gripping surface, of the forward flange.
In regards to claim 16:
The adapter of Claim 13, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly teach the shape of the arcuate legs as claimed. Tartaglia teaches, wherein the pair of arcuate legs of the clip form a closed circle and the clip is configured to slip over and fit around the barrel of the syringe (Figs. 1 and 2 element 30 attached closed ring, see annotated Fig. 2 above).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the clip taught by Nerney to have arcuate legs forming a closed ring as taught by Tartaglia. This would have been a matter of design choice as merely 

In regards to claim 17:
The adapter of Claim 16, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly teach the arcuate legs as claimed. Tartaglia teaches, wherein the pair of arcuate legs of the clip have at least one flange adherent to barrel handle and extends radially away from a center of the clip (Figs. 1 and 2 elements 30 considered the finger wings, See annotated Fig. 2 above).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the clip taught by Nerney to include the finger-wings taught by Tartaglia. This would have been motivated by increasing the surface area, and thus gripping surface, of the clip.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerney (US 2005/0215956) in view of Fulk et al (US 5,814,023), further in view of Houghton et al. (US 5,135,511).
In regards to claim 11:
The adapter of Claim 1, taught by Nerney in view of Fulk as described in parent claim rejection above.
Nerney does not appear to explicitly teach the ratchet as claimed. Houghton teaches, wherein the extension spine is a ratcheted extension spine (Fig. 12 elements 102. Col 5:25-52 “This interlocking relationship can be accomplished using a wall projecting from the winged member, the flange or other portion of the plunger to interact as part of the ratchet mechanism. The ratchet mechanism includes a pair of opposing rows of teeth 102 extending inwardly from the flat top and bottom walls 158 of the adapter 114”), have a plurality of pits formed along an edge thereof (Fig. 12 gaps between teeth elements 102), and the clip includes a nub wing having a nub that is configured to be received in a pit of the plurality of pits (Fig. 12 element 16. Col 5:25-52 “a ratchet mechanism designed to interlock with the winged member 16 or the flange 32 of the syringe plunger 28 whichever is of greater diameter. This interlocking relationship can be accomplished using a wall projecting from the winged member, the flange or other portion of the plunger to interact as part of the ratchet mechanism. The ratchet mechanism includes a pair of opposing rows of teeth 102 extending inwardly from the flat top and bottom walls 158 of the adapter 114. Each row of teeth may be spaced apart by a distance corresponding to the distance between each graduation line on the syringe barrel.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the extension spine taught by Nerney to include the ratchet mechanism taught by Houghton. This would have been motivated by Houghton (Col 5:25-52 “Each row of teeth may be spaced apart by a distance corresponding to the distance between each graduation line on the syringe barrel. Other spacings could alternatively be employed. When the winged member 16 is moved behind a pair of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                                                                                                                                                                                                                                
	
	
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783